DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on has been entered. Applicant has elected claims 1-7, 8-14 and 15-21 of Group I and cancelled claim 22-24 without traverse.  

Specification
The disclosure is objected to because of the following informalities:
[0143] line 3 “micro-operatons” should be “micro-operations”.
[0144] line 4 “matrix compute circuitry 1290” should be “matrix compute circuitry 1293”.
[0144] line 12 “matrix accelerator 1291” should be “matrix accelerator 1292”.
[0144] line 13 “system memory 1260” should be “system memory 1200”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-21 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1, it recites an apparatus to perform multiplication and addition of complex number in difference modes.
Under Prong One of Step 2A of the 2019 PEG, claim 1 recites performing complex multiply-accumulate operations to result real and imaginary values in the first mode and performing complex multiply-accumulate to result all real values by replacing one or more of the real or imaginary values from the first and second plurality of complex values with one or more real or imaginary values in the second mode. Such limitations explicitly cover mathematical calculations, relationships, and/or formula. Therefore, the claim includes limitations that fall within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract ideas.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. Claim 1 additional recites a processor, a decoder, first and second source registers, the MAC execution circuitry comprises multiplier circuitry, adder circuitry, accumulator circuitry, and mode selection circuitry. However these elements are recited at a high level of generality, i.e. as generic computer components performing generic computer functions such as storing data, performing data calculation, such multiplying and adding, and selecting data input depends a control signal.  Such elements fail to provide a meaningful limitation on the claimed apparatus, and amount to no more than mere instructions to apply the exception using generic computer components. Thus, the claim is directed to an abstract idea.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, claim 1 is not patent-eligible under 35 U.S.C. 101.

Regarding claim 8 and 15, it recites a method and a product claims, respectively, corresponding to the apparatus of claim 1. Therefore, claims 8 and 15 are rejected under 35 U.S.C. 101 for the same analysis as described in claim 1.

Regarding claim 2-7, 9-14, 16-21, they are rejected under 35 U.S.C 101 as non-statutory for at least the reasons stated above. The claims are dependent on claim 1, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.

Claim 3-7, 10-14, 17-21, recite further limitations that are abstract mathematical concepts without reciting any additional elements that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama (US 20090077154) in view of Ishii (US 6385635).

Regarding claim 1, Matsuyama teaches a processor (Matsuyama, Figure 1, microprocessor 1) comprising: 
a decoder to decode instructions including multiply-accumulate instructions (Matsuyama figure 1, [0041] the execution control section 10 fetches instruction and decodes the fetched instruction. [0017] the execution control section fetches instructions containing complex MAC instructions.); 
first and second source registers to store a first plurality of complex values and a second plurality of complex values, respectively, each complex value comprising a real value and an imaginary value (Matsuyama, [0018] the first register stores first and second complex data and second register stores third and fourth complex data, each having a real part and an imaginary part. [0021] the complex MAC unit using vector data held in first register and second register); 
Matsuyama also teaches a MAC execution circuitry coupled to the first and second source register comprising multiplier circuitry, adder circuitry, and accumulator circuitry as shown in figure 1 and 3 of Matsuyama, and the complex MAC unit 13 of Matsuyama also performs in two difference mode, first mode is to perform calculation to output a result of real and imaginary, second mode is to replace the complex input signal to perform calculation to output a result of all real values.
	Matsuyama does not explicitly teaches mode selection circuitry to select between at least two execution modes for the MAC execution circuitry including a first mode in which the MAC execution circuitry is to perform complex multiply-accumulate operations using real and imaginary values from the first plurality of complex values and the second plurality of complex values and a second mode in which the MAC execution circuitry is to replace one or more of the 
	Ishii also teaches multiply-accumulate (MAC) execution circuitry coupled to the first and second source registers comprising multiplier circuitry, adder circuitry, and accumulator circuitry; and (Ishii, figure 4, the product sum operation device having input 301-304 are data from a memory (not shown) comprises multiplier circuitry 107-110, adder circuitry 111-112, the adder 113 and 114 add the result s obtains by the adder 111 and 112 to values held by accumulator circuitry 115-116, respectively, thereby teaches the accumulator circuitry)
mode selection circuitry to select between at least two execution modes for the MAC execution circuitry (Ishii, figure 4, column 10 line 27-33, the selection signal 309 indicates “off” or “on” for the product sum operation device to perform according to first embodiment or second embodiment) including a first mode in which the MAC execution circuitry is to perform complex multiply-accumulate operations using real and imaginary values from the first plurality of complex values and the second plurality of complex values (Ishii, figure 4, when the selection signal 309 is “off”, the product sum operation device performs according to the first embodiment, which is figure 2, column 8, line 29-60 explains how the first embodiment performs equation 3 in column 4 line 21. With this mode, multiplexers 305-308 choses the input of 303, 304, 302, 301, respectively) and a second mode in which the MAC execution circuitry is to replace one or more of the real or imaginary values from the first and second plurality of complex values with one or more real or imaginary values specified in a set of scalar complex numbers or with zeroes (Ishii, figure 4, when the selection signal 309 is “on”, the product operation device switches to perform according to the second embodiment, which is figure 3, with this mode, multiplexers 305-308 choses the input of 301, 302, 303, 304, respectively, instead of choses 303, 304, 302, 301 in the first mode. Scalar complex number is interpreted as the input of 301-304 because the operation is performing a square operation as described in column 9, line 10 -20).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to substitute Ishii’s product sum operation device with Matsuyama complex MAC unit to perform the function as in claim 1. Matsuyama discloses in [0046] that the complex MAC unit 13 of figure 3 is only an example, and those skilled in the art can modify the invention in various manner with common general technical knowledge, and Ishii teaches a product sum operation device to perform complex multiply add. This modification would have been obvious because the substitute of one known element for another would have yielded predictable result to one of ordinary skills in the art. Also as recognized by Ishii in column 11, line 45-46, the various product sum operation include the square sum operation can be carried out at a high speed, which speed up the arithmetic process.

Regarding claim 2, the combined system of Matsuyama in view of Ishii discloses the invention as in the parent claim above, including a third source register to store the set of scalar complex numbers (Matsuyama, figure 1, [0043] register file 12 is a set of a plurality of general purpose registers, registers R0-R15 able to store input and output data of the complex MAC unit 13).

Regarding claim 3, the combined system of Matsuyama in view of Ishii discloses the invention as in the parent claim above, including the multiplier circuitry comprises a set of multipliers to perform parallel multiplications (Matsuyama, [0057] the example shown in figure 3, the complex MAC unit 13 performs two complex multiplication in parallel), each multiplier to multiply a first real or imaginary value from one of the first or second plurality of App. No.: 16/367,193-2- 42AB8667-US Amdt. dated 01/29/2021 Reply to Election/Restriction Office action of 12/24/20complex values with a second real or imaginary value selected from one of the first or second plurality of complex values in the first mode (Ishii, figure 4, when the selection signal 309 is “off”, the product sum operation device performs according to the first embodiment, which is figure 2, column 8, line 29-60 explains how the first embodiment performs equation 3 in column 4 line 21. With this mode, multiplexers 305-308 choses the input of 303, 304, 302, 301, respectively) and selected from the scalar complex numbers in the second mode (Ishii, figure 4, when the selection signal 309 is “on”, the product operation device switches to perform according to the second embodiment, which is figure 3, with this mode, multiplexers 305-308 choses the input of 301, 302, 303, 304, respectively, instead of choses 303, 304, 302, 301 in the first mode. Scalar complex number is interpreted as the input of 301-304 because the operation is performing a square operation as described in column 9, line 10 -20).

Regarding claim 4, the combined system of Matsuyama in view of Ishii discloses the invention as the parent claim above, including when in the second mode, the real and imaginary numbers are selected to cause each multiplier to multiply two of the real values or two of the imaginary values to generate a real product (Ishii, figure 4, column 9 line 35-44, when the selection signal 309 is on, the product sum operation device performs square operation to produce real product. Note that imaginary square is a real value)

Regarding claim 5, the combined system of Matsuyama in view of Ishii discloses the invention as the parent claim above, including the multiplier circuitry comprises a first multiplier, a second multiplier, a third multiplier, and a forth multiplier to generate a first real product, a second real product, a third real product, and a fourth real product, respectively (Ishii, figure 4, column 9, line 35-44 when the selection signal 309 is on, the multipliers 107-110 produces four real values).

Regarding claim 6, the combined system of Matsuyama in view of Ishii discloses the invention as in the parent claim above, including the adder circuitry comprises a first adder to add the first real product and the second real product to generate a first real value and second adder to add the third real product and the fourth real product to generate a second real value (Ishii, figure 4, column 9, line 45-54, the adder 111 and 112 sum the multiplication results obtained by multiplier 107, 108, and 109, 110, respectively).

Regarding claim 7, the combined system of Matsuyama in view of Ishii discloses the invention as in the parent claim above, including the accumulator circuitry comprises an accumulator register to store a third real value and a fourth real value and accumulation adders to add the first real value and the third real value to generate a first accumulated real value and to add the second real value and the fourth real value to generate a second accumulated real value (Ishii, figure 4, column 9 line 45-54, the accumulator 115 and 116 initially hold 0, which is interpreted to be a third real value and a fourth real value. the adder 113 adds the 0 held in the accumulator 115 and the output of adder 111 to produce a first accumulated real value. The adder 114 adds the 0 held in the accumulator 116 and the output of adder 112 to produce a second accumulated real value).

Regarding claim 8-14 and 15-21, they recite method and product claims, respectively, that corresponding to the apparatus claim 1-7, therefore, they are rejected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iyer et al – US 8909687


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                            571-272-2764

/Aimee Li/Supervisory Patent Examiner, Art Unit 2183